           Case 1:20-cv-00797-VEC Document 52 Filed 01/15/21 Page 1 of 2

                                                                                 USDC SDNY
                                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                    DOC #:
--------------------------------------------------------------------- X          DATE FILED: 1/15/2021

ZAHIRAH MEDINA,

                                               Plaintiff,

         -against-
                                                                          [PROPOSED]
THE CITY OF NEW YORK, GORDON’S AUTO
                                                                          JUDGMENT BY DEFAULT
SALES, LLC, New York City Police Department
Officer CHRISTOPHER WINTERMUTE Shield
                                                                          20-cv-00797 (VEC)
No. 3805, and Police Officers JOHN DOES 1, 2, 3,
etc. (the name John Doe being fictitious as the true
names of said officers are currently not known), all
of whom are sued in their individual capacities.

                                               Defendants.

--------------------------------------------------------------------- X

         WHEREAS, on January 29, 2020 (Dkt. No. 1), Plaintiff Zahirah Medina commenced

this civil action against the above-named defendant, GORDON’S AUTO SALES, LLC, by filing

of the Summons and Complaint, and;

         WHEREAS, pursuant to an extension of time by which to serve granted by the Court,

(Dkt. No. 20), a copy of the Summons and Complaint was timely served upon Defendant

GORDON’S AUTO SALES, LLC via the Secretary of State of the State of Georgia, and an

affidavit of service filed on the docket on June 22, 2020 (Dkt. No. 21);

         WHEREAS, on November 25, 2020, Ruby Krajick, the Clerk of the Court for the

Southern District of New York, issued a Certificate of Default, and;

         WHEREAS, no claims or answers have been filed or made in this judicial action by

Defendant GORDON’S AUTO SALES, LLC, and the requisite time periods having expired; it is

hereby
          Case 1:20-cv-00797-VEC Document 52 Filed 01/15/21 Page 2 of 2




         ORDERED, ADJUDGED AND DECREED: That the Plaintiff have judgment against

Defendant GORDON’S AUTO SALES, LLC, in an amount to be determined at Inquest held at

the time of trial, with interest commencing today plus attorneys’ fees, costs, and disbursement of

this action.



Dated:    New York, New York
          ________, 202_


                                             SO ORDERED:



                                             __________________________
                                             HONORABLE VALERIE E. CAPRONI
                                             UNITED STATES DISTRICT JUDGE
                                                                                         1/15/2021




                                                2
